Citation Nr: 0511765	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  02-13 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1949.  He died in November 1997.  The appellant is the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

This case was the subject of a Board remand dated in May 
2004.


FINDINGS OF FACT

1.  In January 2001, the Board denied the appellant's claim 
for service connection for the cause of the veteran's death. 

2.  The evidence received since January 2001 is a copy of the 
veteran's death certificate, which is not new, because an 
original of the death certificate was associated with the 
claims file in March 1999; and RO hearing testimony, which is 
essentially cumulative of previously considered evidence and 
does not raise a reasonable possibility of substantiating the 
claim.  




CONCLUSION OF LAW

1.  The January 2001 Board determination that denied a claim 
for service connection for the cause of the veteran's death 
is final.  38 U.S.C.A. § 7104 (West 2002).  

2.  Evidence received since the January 2001 Board decision 
denying service connection for the cause of the veteran's 
death, which was the last final denial with respect to this 
issue, is not new and material; the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West  2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that VA's duties to the appellant under the VCAA 
have been fulfilled. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the November 2001 rating decision, 
the November 1999 Statements of the Case, the July 2003 and 
October 2004 Supplemental Statements of the Case, and letters 
sent to the appellant by the RO, adequately informed her of 
the information and evidence needed to substantiate her claim 
and complied with VA's notification requirements.

The Statement of the Case and Supplemental Statements of the 
Case set forth the laws and regulations applicable to the 
appellant's application to reopen her claim for service 
connection for the cause of the veteran's death.  Further, a 
June 2004 letter from the RO to the appellant informed her of 
the type of evidence that would substantiate her claim (e.g., 
"new" and "material" evidence showing a reasonable 
probability that a condition that contributed to the 
veteran's death was caused by injury or disease that began 
during service); that she could obtain and submit private 
evidence in support of her claim; and that she could have the 
RO obtain VA and private evidence if she completed the 
appropriate medical releases for any private evidence she 
wanted the RO to obtain.  She was further requested to submit 
any evidence in her possession that pertains to her claim.  
See 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In sum, the appellant was notified and 
aware of the evidence needed to substantiate her claim and 
the avenues through which she might obtain such evidence, and 
of the allocation of responsibilities between herself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  As reflected in the Board's May 
2004 remand of this case, VCAA notice was not provided to the 
veteran before the RO decision that is the subject of this 
appeal.  However, in Pelegrini II, the Court acknowledged 
that the VA Secretary could show that the lack of a pre-AOJ 
decision notice was not prejudicial to the appellant; the 
Court noted that the doctrine of harmless error is to be used 
only "when a mistake of the administrative body is one that 
clearly had no bearing on the procedure used or the substance 
of decision reached" (quoting Braniff Airways v. CAB, 379 
F.2d 453, 466 (D.C. Cir. 1967) (emphasis added)).  See also 
38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Court shall "take due account of the rule of 
prejudicial error").   The VCAA requires that the duty to 
notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless, non-prejudicial error.  While the notice provided 
to the appellant in June 2004 was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a Supplemental Statement of the 
Case was provided to the appellant.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  In response, in November 2004, the appellant 
indicated she had no additional evidence to furnish. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records, and has received the veteran's death certificate.  
In addition, as noted above, the RO contacted the appellant 
by letter in June 2004 and asked her to identify all medical 
providers who may have evidence relevant to her claim.  In 
November 2004, the appellant indicated in writing that she 
had no additional evidence to furnish.

There is no duty to provide a medical opinion absent new and 
material evidence to reopen the claim.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  Moreover, as the record demonstrates, 
there is no competent evidence, newly received or previously 
existing, that suggests the appellant's death is related to 
any incident of service.  The veteran's November 1997 death 
certificate indicates that his liver cancer was due to or was 
a likely consequence of chronic hepatitis C, with no other 
underlying cause indicated.  There is no competent evidence 
to suggest that the veteran had chronic hepatitis C during 
service.  The cancer is indicated to have had an onset 6 
months prior to the veteran's death.  In sum, the evidence 
does not show that the disability or symptoms may be 
associated with the claimant's active military, naval or air 
service.  See 38 U.S.C.A. § 5103A(d).  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to her claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and her procedural rights have 
not been abridged.  Bernard, supra.

Factual Background

In January 2001, the Board issued a decision denying the 
appellant's claim for service connection for the cause of the 
veteran's death.  In that decision, the evidence considered 
included the veteran's service medical records, indicating he 
had extensive testing for urinary tract problems during 
service, but which included no diagnosis of liver problems; 
and post-service medical records which do not show cancer, 
hepatitis C, or any liver problems until many years after 
service.  The veteran's certificate of death in November 1997 
was noted to indicate that his fatal cancer had an onset six 
months prior to service and that the underlying cause 
indicated in the death certificate was hepatitis C.  The 
claim was denied because the records failed to demonstrate 
any connection between the veteran's fatal metastatic 
hepatocellular carcinoma or chronic hepatitis C and his 
military service.

In October 2001, the RO received the appellant's application 
to reopen her claim for service connection for the cause of 
the veteran's death.  The RO also received a photocopy of the 
veteran's death certificate, an original of which was already 
associated with the claims file in March 1999.  

The appellant testified at a May 2003 RO hearing that the 
veteran had urinary and psychiatric problems during service, 
and also injured his back while on active duty.  These facts 
are well-documented by service medical records associated 
with the claims file in 1952.

Law and Regulations

Decisions of the Board of Veterans Appeals are final.  38 
U.S.C.A. § 7104.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but it must be shown that there was a 
causal connection.  Id.




Analysis

The Board's January 2001 decision denying the appellant's 
claim for service connection for the cause of the veteran's 
death is final.  See 38 U.S.C.A. § 7104.

In connection with her application to reopen the claim, the 
Board has only received two pieces of evidence.  First is a 
photocopy of the veteran's death certificate, which is not 
new, because an original of the death certificate was already 
associated with the claims file in Mach 1999.  Second is the 
appellant's May 2003 RO hearing testimony that the veteran 
had urinary and psychiatric problems during service, and 
injured his back during service.  This information is merely 
cumulative, as these facts are well-documented by the service 
medical records, associated with the claims file in 1952.  
Even if the testimony is considered new, to the extent that 
it can be construed as claiming the veteran's cause of death 
was linked to some event of service, lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108.  Just as the Board must point 
to a medical basis other than its own unsubstantiated opinion 
(Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)), the 
appellant cannot meet her initial burden by relying upon her 
own, or her representative's, opinions as to medical matters.  
Nor can the appellant meet the 'new and material evidence' 
burden of 38 U.S.C.A. § 5108 by relying upon such 
'evidence'."  Moray v. Brown, 5 Vet. App. 211, 214 (1993), 
citing Grottveit v. Brown, 5 Vet. App. 91 (1993).  For these 
reasons, the evidence received since the Board's January 2001 
denial of the appellant's claim for service connection for 
the cause of the veteran's death is not "new and material" 
evidence.  See 38 C.F.R. § 3.156 (2004).

Because no new and material evidence has been received, 
reopening of the claim for service connection for the cause 
of the veteran's death is not warranted.  38 C.F.R. § 
3.156(a) (2004).


ORDER

New and material evidence not having been received, the 
appellant's application to reopen her claim for service 
connection for the cause of the veteran's death is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


